— Appeal by the defendant from a judgment of the Supreme Court, Rockland County (Kelly, J.), rendered November 1, 2011, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenge to the legal sufficiency of the evidence is unpreserved for appellate review (see People v Hawkins, 11 NY3d 484 [2008]; People v Blume, 92 AD3d 1025, 1027 [2012]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the de*792fendant’s guilt of robbery in the second degree beyond a reasonable doubt (see Penal Law § 160.10 [2] [b]). Since the defendant was found to be in possession of stolen property when he threatened the use of force, the jury could infer that he threatened the use of force to prevent or overcome resistance to the taking or retention of the property (see People v Jorge, 71 AD3d 604 [2010]; People v Williams, 69 AD3d 662 [2010]; People v Bynum, 68 AD3d 1348, 1349 [2009]; People v Stone, 45 AD3d 1270 [2007]). Moreover, upon our independent review pursuant to CPL 470.15 (5), we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]). Dillon, J.P, Chambers, Austin and Duffy, JJ., concur.